DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-13, 15-20, 22-27 and 29-34 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shen (U.S. PG-PUB NO. 2017/0294000).
-Regarding claims 1, 8, 15, 22 and 29, Shen discloses a processor, comprising:  2one or more circuits to help generate a modified image, including one or more 3second features selected by a user to replace one or more first features within an original image (Upon receiving an input from the user that specifies a selection of one of the images presented, the sky editing system generates a new image 130, which is a holistic composition of the foreground of the target image 110 and the sky background of the reference image 120. In this regard, the new image 130 is automatically generated e.g., by replacing the sky background in the target image 110 with the selected sky from the reference image 120, paragraph 22).
-Regarding claims 2, 9, 16, 23 and 30, Shen further discloses the original image is an image captured 2using a camera or an image generated from an initial segmentation mask (camera, paragraph 83).
(adjust the foreground of the new image, paragraph 33).
-Regarding claims 4, 11, 18, 25 and 32, Shen further discloses the one or more circuits are further to 2determine one or more segmentation boundaries for the one or more features of the original 3image, and wherein the segmentation boundaries are enabled to be added, deleted, or modified (refine details around the boundary, paragraph 75).
-Regarding claims 5, 12, 19, 26 and 33, Shen further discloses deletion of a segmentation boundary 2enables removal of an object represented in the original image (removing the non-sky component, paragraph 60).
-Regarding claims 6, 13, 20, 27 and 34, Park further discloses the one or more circuits are to use one 2or more neural networks to determine a different type of content to be rendered in at least one of 3the one or more second features with respect to the original image (neural network, paragraph 18).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7, 14, 21, 28 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen (U.S. PG-PUB NO. 2017/0294000) in view of Korkin (U.S. PG-PUB NO. 2016/0117800).
Regarding claims 7, 14, 21, 28 and 35, Shen is silent to teaching that the modified image is of a higher 2resolution than the original image. However, the claimed limitation is well known in the art as evidenced by Korkin.
In the same field of endeavor, Korkin teaches the modified image is of a higher 2resolution than the original image (replace all of its pixels to form a new higher-resolution image, paragraph 57).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Shen with the teaching of Korkin in order to provide effective increase in image pixel density.
Response to Arguments
Applicant's arguments filed 12/3/21 have been fully considered but they are not persuasive. Applicant argues that Shen does not utilize user-selected “features” for generation of a modified image.
The examiner respectfully disagrees. Shen indeed teaches based on the user selection, the sky editing system automatically generates a new image, e.g., by replacing the sky in the target image with sky (paragraph 19, 22), which reads on claimed “one or more second features selected by a user to replace one or more first features within an original image.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING Y HSIEH whose telephone number is (571)270-3011. The examiner can normally be reached Monday-Friday, 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING Y HSIEH/Primary Examiner, Art Unit 2664